DETAILED ACTION
The applicant’s remarks filed on April 23, 2021 were received.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (hereinafter “Komatsu”) (WO 2013/118757A1; see U.S. Pub. No. 2015/0024277A1 for English translation) as evidenced by Ono et al. (hereinafter “Ono”) (U.S. Pub. No. 2014/0065486A1, already of record), and further in view of Takami et al. (hereinafter “Takami”) (U.S. Pat. No. 6,156,457).
Regarding claims 1 and 4, Komatsu teaches a carbonaceous material for a secondary battery having an average interlayer spacing of the (002) plane measured by X-ray diffraction being at least 0.365 nm and at most 0.40 nm (see paragraphs 15 and 32).
Although Komatsu does not explicitly teach that the carbonaceous material is a hardly-graphitizable material, Ono evidences that a carbonaceous material having an 002 within the range disclosed by Komatsu is generally called hardly graphitizable carbon (see paragraph 28).
Komatsu is silent as to an oxygen element content of 0.25% by mass or less.
Takami teaches a carbonaceous material for a negative electrode that is capable of absorbing and desorbing lithium ions, wherein an oxygen content of the carbonaceous material is preferably from 0.01 to 0.1% by weight (see col. 4, lines 55-56; col. 5, lines 64-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the carbonaceous material of Komatsu having an oxygen content as taught by Takami because Takami teaches that it is possible, when the content of oxygen is confined to the aforementioned range, to enhance the lithium ion absorption and desorption potential of the negative electrode (see col. 5, lines 42-48).
Regarding claim 2, although Komatsu and Takami are silent as to a main resonance peak position of a chemical shift value observed by Li nuclear-solid state NMR being downfield by more than 115 ppm from a peak position of lithium chloride when the hardly graphitizable carbonaceous material is taken out of a nonaqueous electrolyte secondary battery in a full charged state, one of ordinary skill in the art would expect the carbonaceous material of Komatsu and Takami to exhibit the claimed main resonance peak position because the carbonaceous material of Komatsu and Takami is substantially identical in structure and composition to the claimed hardly graphitizable carbonaceous material.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 3, Komatsu teaches that the carbonaceous material may be produced from a plant-derived organic material (see paragraph 43).
Regarding claim 5, Komatsu teaches that the specific surface area of the carbonaceous material may be within the range of 1.7 to 4.3 m2/g (see Table 1). 
Regarding claim 6, Komatsu teaches that the true density of the carbonaceous material is preferably from 1.4 to 1.7 g/cm3 (see paragraph 31).
Regarding claim 7, Komatsu teaches that the carbonaceous material has a content of impurities other than carbon, hydrogen and oxygen of at most 0.1 wt.% (see paragraph 43).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	The method of obtaining the specific oxygen content of Takami is completely different from that evidenced to be useful for making the material presently claimed.

C)	Komatsu describes describes that the demineralization “is not particularly limited.” Komatsu’s demineralization in its examples, esp., Komatsu’s Example 3, was performed under conditions similar to that of Comparative Example 1 of the present application.  Thus, applicant believes that it is highly likely that Komatsu’s oxygen element content in its carbonaceous material does not meet the oxygen content recited in claim 1 of the present application.

In response to Applicant’s arguments, please consider the following comments:
A)	The patentability of a product does not depend on its method of production. If the claimed product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
B)	When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (see MPEP § 2121).  In this case, Applicant has offered little more than speculation as to the enablement of Takami’s disclosure and in referencing Takami’s heat treatment steps and broader disclosure of oxygen concentration adjustments, Applicant appears to have disregarded Takami’s Examples 1-5, in which specific production steps are outlined on 
C)	As set forth above, the patentability of a product does not depend on its method of production. If the claimed product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727